Exhibit 10.3

FIRST AMENDMENT TO

PREFERRED STOCK PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO PREFERRED STOCK PURCHASE AGREEMENT (the “Amendment”) is
made as of this 20th day of December, 2006, by and between FOREFRONT HOLDINGS,
INC., a Florida corporation, formerly known as Datrek Miller International, Inc.
(the “Company”), and STANFORD INTERNATIONAL BANK LTD., an Antiguan banking
corporation (the “Purchaser”).

RECITALS

WHEREAS, the Company and the Purchaser entered into that certain Preferred Stock
Purchase Agreement, dated as of November 30, 2005 (the “Original Agreement”),
whereby the Purchaser agreed to purchase up to 4,000,000 shares (subsequently
increased to 4,500,000) of the Company’s Series B $2.00 Convertible Preferred
Stock, $0.001 par value per share (the “Series B Preferred Stock”) along with
warrants to purchase an aggregate of 2,400,000 shares of the Company’s common
stock (the “Common Stock”);

WHEREAS, the Company and the Purchaser desire to amend the Original Agreement to
provide, among other things, for the purchase by the Purchaser of up to
2,000,000 shares of the Company’s Series C $4.00 Convertible Preferred Stock
(the “Series C Preferred Stock”), the terms of which are as set forth in the
Certificate of Designation of Series C $4.00 Convertible Preferred Stock
attached hereto as Exhibit A (the “Series C Certificate of Designation”), and
warrants to purchase an additional 1,200,000 shares of Common Stock (the
“Warrants”) for an aggregate purchase price of $8,000,000 on the same terms and
conditions set forth in the Original Agreement as amended hereby;

WHEREAS, in connection with the transactions contemplated by the Original
Agreement, the Company granted certain registration rights to the Purchaser and
certain other investors pursuant to the terms of that certain Registration
Rights Agreement, dated as of November 30, 2005 (the “Registration Rights
Agreement”) and

WHEREAS, the Company and the Purchaser desire to amend the Original Agreement
and the Registration Rights Agreement as provided below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

1. Agreement to Purchase Series C Preferred Stock; Purchase Price.

(a) Subject to the terms and conditions in the Original Agreement, as amended
hereby, the Purchaser hereby agrees to purchase from the Company, and the
Company hereby agrees to issue and sell to the Purchaser: (i) up to 2,000,000
shares of Series C Preferred Stock; and (ii) Warrants to purchase up to
1,200,000 shares of Common Stock based on a ratio of 6/10 Warrant share for each
Series C Preferred Stock share issued, for an aggregate maximum purchase price
of $8,000,000 ($4.00 per share of Series C Preferred Stock), which shall be
payable in immediately available funds on the applicable closing dates as
determined pursuant to Section 1(b) below.

(b) Delivery of the shares of Series C Preferred Stock to be purchased by the
Purchaser hereunder shall be made in the form of one or more stock certificates,
registered in such names as the Purchaser may specify and in each case dated as
of each Closing Date (as defined below). Delivery of the Warrants to be
purchased by the Purchaser hereunder shall be made in the form of one or more
Warrants, registered in such names as specified in Schedule A hereto (based on
the percentages listed therein). Payment of the aggregate purchase price for
such shares of Series C Preferred Stock and Warrants shall be made by the
Purchaser in the form specifically agreed by the parties or by wire transfer to
an account of the Company, by 5:00 PM, Eastern Standard Time, on the applicable
closing date (any such closing date being referred to herein as a “Closing
Date”). The Closing Dates for the sale of the Series B Preferred Stock and
corresponding Warrants through December 31, 2006 shall be as follows:

 

Closing Date

   Purchase Price   

Number of Shares of

Series C Preferred Stock

  

Number of

Warrants

November 3, 2006

   $ 300,000    75,000    45,000

November 6, 2006

   $ 300,000    75,000    45,000

November 10, 2006

   $ 300,000    75,000    45,000

November 13, 2006

   $ 300,000    75,000    45,000

November 17, 2006

   $ 300,000    75,000    45,000

November 20, 2006

   $ 300,000    75,000    45,000

November 24, 2006

   $ 300,000    75,000    45,000

November 27, 2006

   $ 400,000    100,000    60,000

December 1, 2006

   $ 400,000    100,000    60,000

December 4, 2006

   $ 400,000    100,000    60,000

December 8, 2006

   $ 400,000    100,000    60,000

December 11, 2006

   $ 400,000    100,000    60,000

December 15, 2006

   $ 400,000    100,000    60,000

December 18, 2006

   $ 400,000    100,000    60,000

December 22, 2006

   $ 400,000    100,000    60,000

December 26, 2006

   $ 400,000    100,000    60,000

December 29, 2006

   $ 371,000    92,750    55,650                 

TOTAL through December 31, 2006

   $ 6,071,000    1,517,750    910,650                 

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Purchaser, in its sole discretion, may fund
future amounts hereunder on different Closing Dates and in different amounts as
set forth above based on requests received by the Company from time to time.

(c) Subsequent closings shall occur as and when agreed by the parties in order
to finance the Company’s needs for acquisitions and working capital. The Company
shall submit each sale request (a “Request”) to Purchaser at least two weeks
before the desired Closing Date. In connection with each Request, the Company
shall state the number of shares of Series C Preferred Stock to be sold, and
shall provide to Purchaser the proposed use of proceeds, together with such
information relating to the transaction and the Company’s business and financial
condition as Purchaser shall request. Purchaser shall have the right to accept
or reject any Request (or any funding hereunder) in its sole discretion.

2. Additional Amendments to the Original Agreement.

(a) Section 3(a) of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“Organization. The Company is a corporation duly organized and validly existing
and in good standing under the laws of the State of Florida and has all
requisite corporate power and authority to carry on its business as now
conducted. The Company has no other interest in any other entities except for
its wholly-owned subsidiaries Forefront Group, Inc., Miller Golf Company,
ForeFront Multimedia, LLC and Forefront Burton, Inc. (a wholly-owned subsidiary
of Forefront Group, Inc.) as well as a 50% membership interest in ForeFront
Crellin LLC. The Company is duly qualified as a foreign corporation and in good
standing in all jurisdictions in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification. The minute books and stock record books and other
similar records of the Company have been provided or made available to the
Purchaser or its counsel prior to the execution of this Agreement, are complete
and correct in all material respects and have been maintained in accordance with
sound business practices. Such minute books contain true and complete records of
all actions taken at all meetings and by all written

 

3



--------------------------------------------------------------------------------

consents in lieu of meetings of the directors, stockholders and committees of
the board of directors of the Company from the date of organization through the
date hereof. The Company has, prior to the execution of this Agreement,
delivered to the Purchaser true and complete copies of the Company’s Articles of
Incorporation, and Bylaws, each as amended through the date hereof. The Company
is not in violation of any provisions of its Articles of Incorporation or
Bylaws.”

(b) Section 3(b) of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

“Capitalization. On the date hereof, the authorized capital of the Company
consists of: (i) 500,000,000 shares of Common Stock, par value $0.001 per share,
of which 7,548,239 shares are issued and outstanding and (ii) 25,000,000 shares
of preferred stock, par value $0.001 per share, of which (A) 1,000,000 shares of
Series A Preferred Stock are authorized, all of which are issued and
outstanding, (B) 4,500,000 shares of Series B Preferred Stock are authorized,
all of which are issued and outstanding and (C) 3,000,000 shares of Series C
Preferred Stock are authorized, 225,000 of which are issued and outstanding. The
Company’s filings with the Commission (the “Commission Filings”) accurately
disclose the outstanding capital stock of the Company and all outstanding
options, warrants, notes, or any other rights or instruments which would entitle
the holder thereof to acquire shares of the Common Stock or other equity
interests in the Company upon conversion or exercise, setting forth for each
such holder the type of security, number of equity shares covered thereunder,
the exercise or conversion price thereof, the vesting schedule thereof (if any),
and the issuance date and expiration date thereof. Other than as disclosed in
the Commission Filings, there are no outstanding rights, agreements,
arrangements or understandings to which the Company is a party (written or oral)
which would obligate the Company to issue any equity interest, option, warrant,
convertible note, or other types of securities or to register any shares in a
registration statement filed with the Commission. Other than as disclosed in the
Commission Filings, there is no agreement, arrangement or understanding between
or among any entities or individuals which affects, restricts or relates to
voting, giving of written consents, dividend rights or transferability of shares
with respect to any voting shares of the Company, including without limitation
any voting trust agreement or proxy. The Commission Filings accurately disclose
all the shares subject to “lock-up” or similar agreements or arrangements by
which any equity shares are subject to resale restrictions and the Company has
provided the Purchaser complete and accurate copies of all such agreements,
which agreements are in full force and effect. Except as set forth in the
Commission Filings, there are no outstanding obligations of the Company to
repurchase, redeem or otherwise acquire for value any outstanding shares of
capital stock or other ownership interests of the Company or to provide funds to
or make any investment (in the form of a loan, capital contribution or
otherwise) in any other entity. There are no anti-dilution or price adjustment
provisions regarding any security issued by the Company (or in any agreement
providing rights to security holders) that will be triggered by the issuance of
the Securities (as defined below).”

 

4



--------------------------------------------------------------------------------

3. Registration Rights Agreement. The Registration Rights Agreement is hereby
amended to provide that the Company shall prepare and file with the Securities
and Exchange Commission on behalf of the Purchaser and the investors identified
on Schedule A (along with any permitted transferee or assignee of Registrable
Securities who agrees to become bound by all of the terms and provisions
hereof), (i) on or prior to June 30, 2007 (on Form S-1 or SB-2, or other
appropriate registration statement form) under the Securities Act of 1933, as
amended (the “Registration Statement”), and (ii) if at least 20% of the
Registrable Securities covered under the Registration Statement filed under
(i) remain unsold during the effective period of such Registration Statement,
then within 20 days following receipt of a written notice from the holders
representing a majority of such unsold Registrable Securities, another
Registration Statement so as to permit a resale of the Securities under the
Securities Act by the Holders as selling stockholders and not as underwriters.

4. Miscellaneous.

(a) The Original Agreement and the Registration Rights Agreement is reaffirmed
and ratified in all respects, except as expressly provided herein.

(b) All terms and conditions applying to the “Series B Preferred Stock”
contained in the Original Agreement and the Registration Rights Agreement (and
the ancillary documents executed in connection therewith) shall apply equally to
the Series C Preferred Stock and the Warrants issued hereunder and all
references to “Securities” contained in the Original Agreement shall also
include the Series C Preferred Stock. Without limiting the generality of the
foregoing, all references to “Registrable Securities” contained in the
Registration Rights Agreement shall also include the shares of Common Stock
issuable upon conversion of the Series C Preferred Stock, the shares of Common
Stock issuable upon exercise of the Warrants, the shares of Common Stock
issuable upon the exercise of the warrants issuable in the event of a
registration default pursuant to Section 4(e) of the Registration Rights
Agreement and the shares of Common Stock issued as a dividend or other
distribution with respect to the Conversion Shares, Warrant Shares or Default
Warrant Shares.

(c) The Company’s representations and warranties contained in the Original
Agreement are true and correct in all respects on and as of the date hereof, as
though made on and as of such date, except to the extent that any such
representation or warranty relates solely to an earlier date, in which case such
representation or warranty is true and correct in all respects on and as of such
earlier date. The Company has performed all covenants and agreements required to
be performed pursuant to the Original Agreement in all respects on and as of the
date hereof and as of the date hereof there exists no violation or default (or
any event which with the giving of notice, or lapse of time or both, would
result in a violation or become a default) under the Original Agreement.

(d) In the event of any conflict between the terms or provisions of this
Amendment and the Original Agreement, then this Amendment shall prevail in all
respects. Otherwise, the provisions of the Original Agreement shall remain in
full force and effect.

 

5



--------------------------------------------------------------------------------

(e) Capitalized terms used in this Amendment and not otherwise defined in this
Amendment have the meanings assigned to them in the Original Agreement or the
Registration Rights Agreement, as the case may be.

(f) The parties shall execute and deliver any other instruments or documents and
take any further actions after the execution of this Amendment, which may be
reasonably required for the implementation of this Amendment and the
transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

COMPANY: Forefront Holdings, Inc. By:  

/s/ Michael S. Hedge

  Michael S. Hedge   Chief Executive Officer PURCHASER: Stanford International
Bank Ltd. By:  

/s/ James M. Davis

  James M. Davis   Chief Financial Officer

 

7



--------------------------------------------------------------------------------

SCHEDULE A

Warrants Distribution

 

Name

  

Address

   % of
Warrants   Stanford International Bank, Ltd.    No. 11 Pavilion Drive, St.
John's, Antigua, West Indies    50 % Daniel T. Bogar   

1016 Sanibel Drive,

Hollywood, Fl. 33019

   10 % William R. Fusselmann   

141 Crandon Blvd. # 437

Key Biscayne, FL 33149

   10 % Osvaldo Pi   

6405 SW 104th Street

Pinecrest, FL 33156

   10 % Ronald M. Stein   

6520 Allison Road

Miami Beach, Fl. 33141

   10 % Charles M. Weiser   

3521 N. 55th Ave.

Hollywood, FL 33021

   10 %

TOTAL

      100 %

 

8



--------------------------------------------------------------------------------

EXHIBIT A

FOREFRONT HOLDINGS, INC.

a Florida corporation

CERTIFICATE OF DESIGNATION

OF

SERIES C $4.00 CONVERTIBLE PREFERRED STOCK

Pursuant to the Florida Business Corporation Act, the undersigned, being an
officer of Forefront Holdings, Inc., a Florida corporation (the “Corporation”),
does hereby certify that the following resolution was adopted by the unanimous
consent of the Corporation’s board of directors (the “Board”) authorizing the
creation and issuance of 3,000,000 shares of Series C $4.00 Convertible
Preferred Stock:

RESOLVED, that pursuant to authority expressly granted to and vested in the
Board by the Articles of Incorporation, as amended, of the Corporation, the
Board hereby creates 3,000,000 shares of Series C $4.00 Convertible Preferred
Stock of the Corporation and authorizes the issuance thereof, and hereby fixes
the designation thereof, and the voting powers, preferences and relative,
participating, optional and other special rights, and the qualifications,
limitations or restrictions thereon (in addition to the designation, preferences
and relative, participating and other special rights, and the qualifications,
limitations or restrictions thereof, set forth in the Articles of Incorporation,
as amended, of the Corporation, which are applicable to the preferred stock, if
any) as follows:

2. Designation. The series of preferred stock shall be designated and known as
“Series C $4.00 Convertible Preferred Stock” (the “Series C Preferred Stock”).
The number of shares constituting the Series C Preferred Stock shall be
3,000,000. Each share of the Series C Preferred Stock shall have a stated value
equal to $4.00 (the “Stated Value”).

3. Conversion Rights. The Series C Preferred Stock shall be convertible into the
common stock, $0.001 par value, of the Corporation (“Common Stock”) as follows:

(a) Optional Conversion. Subject to and upon compliance with the provisions of
this Section 2, a holder of any shares of the Series C Preferred Stock (a
“Holder”) shall have the right, at such Holder’s option at any time, to convert
any of such shares of the Series C Preferred Stock held by the Holder into fully
paid and non-assessable shares of the Common Stock at the then Conversion Rate
(as defined herein).

(b) Automatic Conversion. Each share of Series C Preferred Stock shall
automatically be converted into shares of Common Stock at the then-effective
Conversion Rate upon the earlier of (i) the date specified by vote or written
consent or agreement of holders of at least



--------------------------------------------------------------------------------

two-thirds of the then outstanding shares of the Series C Preferred Stock, or
(ii) upon the closing of a Qualified Public Offering. As used herein, a
“Qualified Public Offering” shall be the commitment, underwritten public
offering of the Corporation’s Common Stock registered under the Securities Act
of 1933, as amended (the “Securities Act”), at a public offering price (prior to
underwriters’ discounts and expenses) equal to or exceeding $3.00 per share of
Common Stock (as adjusted for any stock dividends, combinations or split with
respect to such shares), which generates aggregate net proceeds to the
Corporation (after deduction for underwriters’ discounts and expenses relating
to the issuance, including without limitation fees of the Corporation’s counsel)
equal to or exceeding $13,000,000.

(c) Conversion Rate. Each share of the Series C Preferred Stock is convertible
into the number of shares of the Common Stock as shall be calculated by dividing
the Stated Value by $4.00 (the “Conversion Price”; the conversion rate so
calculated, the “Conversion Rate”), subject to adjustments as set forth in
Section 2(e) hereof.

(d) Mechanics of Conversion.

(i) The Holder may exercise the conversion right specified in Section 2(a) by
giving written notice to the Corporation at any time, that the Holder elects to
convert a stated number of shares of the Series C Preferred Stock into a stated
number of shares of Common Stock, and by surrendering the certificate or
certificates representing the Series C Preferred Stock to be converted, duly
endorsed to the Corporation or in blank, to the Corporation at its principal
office (or at such other office as the Corporation may designate by written
notice, postage prepaid, to all Holders) at any time during its usual business
hours, together with a statement of the name or names (with addresses) of the
person or persons in whose name the certificate or certificates for Common Stock
shall be issued. Such conversion shall be deemed to have been made immediately
prior to the close of business on the date of surrender of the shares of Series
C Preferred Stock to be converted, and the person or persons entitled to receive
the shares of Common Stock issuable upon such conversion shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
such date.

(ii) If the conversion is in connection with the closing of a Qualified Public
Offering, the conversion may, at the option of any holder tendering shares of
Series C Preferred Stock for conversion, be conditioned upon the closing of the
Qualified Public Offering, in which event the person(s) entitled to receive the
Common Stock upon conversion of the Series C Preferred Stock shall not be deemed
to have converted such Series C Preferred Stock until immediately prior to the
closing of the Qualified Public Offering.

(e) Conversion Rate Adjustments. The Conversion Price shall be subject to
adjustment from time to time as follows:

(i) Consolidation, Merger, Sale, Lease or Conveyance. In case of any
consolidation or merger of the Corporation with or into another corporation, or
in case of any sale, lease or conveyance to another corporation of all or
substantially all the assets of the Corporation, each share of the Series C
Preferred Stock shall after the date of such consolidation, merger, sale, lease
or conveyance be convertible into the number of shares of stock or other
securities or property

 

2



--------------------------------------------------------------------------------

(including cash) to which the Common Stock issuable (at the time of such
consolidation, merger, sale, lease or conveyance) upon conversion of such share
of the Series C Preferred Stock would have been entitled upon such
consolidation, merger, sale, lease or conveyance; and in any such case, if
necessary, the provisions set forth herein with respect to the rights and
interests thereafter of the Holder of the shares of the Series C Preferred Stock
shall be appropriately adjusted so as to be applicable, as nearly as may
reasonably be, to any shares of stock of other securities or property thereafter
deliverable on the conversion of the shares of the Series C Preferred Stock.

(ii) Stock Dividends, Subdivisions, Reclassification, or Combinations. If the
Corporation shall (i) declare a dividend or make a distribution on its Common
Stock in shares of its Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or
(iii) combine or reclassify the outstanding Common Stock into a smaller number
of shares; the Conversion Price in effect at the time of the record date for
such dividend or distribution or the effective date of such subdivision,
combination, or reclassification shall be proportionately adjusted so that the
Holder of any shares of the Series C Preferred Stock surrendered for conversion
after such date shall be entitled to receive the number of shares of Common
Stock that he would have owned or been entitled to receive had such Series C
Preferred Stock been converted immediately prior to such date. Successive
adjustments in the Conversion Price shall be made whenever any event specified
above shall occur.

(iii) Issuances of Securities. If at any time on or before January 15, 2008 the
Corporation shall (i) sell or otherwise issue shares of the Common Stock at a
purchase price per share less than the Conversion Price in effect immediately
prior to such issuance, or (ii) sell or otherwise issue the Corporation’s
securities which are convertible into or exercisable for shares of the
Corporation’s Common Stock at a conversion or exercise price per share less than
the Conversion Price in effect immediately prior to such issuance, then
immediately upon such issuance or sale, the Conversion Price shall be adjusted
to a price equal to the purchase price of the shares of Common Stock or the
conversion or exercise price per share of the Corporation’s securities sold or
issued. If at any time after January 15, 2008, the Corporation shall (i) sell or
otherwise issue shares of the Common Stock at a purchase price per share less
than the Conversion Price in effect immediately prior to such issuance, or
(ii) sell or otherwise issue the Corporation’s securities which are convertible
into or exercisable for shares of the Corporation’s Common Stock at a conversion
or exercise price per share less than the Conversion Price in effect immediately
prior to such issuance, then immediately upon such issuance or sale, the
Conversion Price shall be adjusted to a price determined by multiplying the
Conversion Price immediately prior to such issuance by a fraction, the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such issuance or sale, plus the number of shares of the Common Stock
that the aggregate consideration received by the Corporation for such issuance
would purchase at such Conversion Price; and the denominator of which shall be
the number of shares of Common Stock outstanding immediately prior to such
issuance plus the number of the additional shares to be issued at such issuance
or sale.

(iv) Excluded Transactions. No adjustment to the Conversion Price shall be
required under this Section 2(e) in the event of the issuance of shares of
Common Stock by the Corporation upon the conversion or exercise of or pursuant
to any outstanding stock options or stock option plan now existing or hereafter
approved by the Holders which stock options have an exercise or conversion price
per share of less than the Conversion Price.

 

3



--------------------------------------------------------------------------------

(v) Reservation, Validity of Common Stock. The Corporation covenants that it
will at all times reserve and keep available, free from preemptive rights, out
of the aggregate of its authorized but unissued shares of Common Stock for the
purpose of effecting conversion of the Series C Preferred Stock, the full number
of shares of Common Stock deliverable upon the conversion of all outstanding
Series C Preferred Stock not therefore converted. Before taking any action which
would cause an adjustment in the Conversion Rate such that Common Stock issuable
upon the conversion of Series C Preferred Stock would be issued in excess of the
authorized Common Stock, the Corporation will take any corporate action which
may, in the opinion of its counsel, be necessary in order that the Corporation
may validly and legally issue fully-paid and non assessable shares of Common
Stock at such adjusted Conversion Rate. Such action may include, but it is not
limited to, amending the Corporation’s articles of incorporation to increase the
number of authorized Common Stock.

(f) Approvals. If any shares of the Common Stock to be reserved for the purpose
of conversion of shares of the Series C Preferred Stock require registration
with or approval of any governmental authority under any Federal or state law
before such shares may be validly issued or delivered upon conversion, then the
Corporation will in good faith and as expeditiously as possible endeavor to
secure such registration or approval, as the case may be. If, and so long as,
any Common Stock into which the shares of the Series C Preferred Stock are then
convertible is listed on any national securities exchange, the Corporation will,
if permitted by the rules of such exchange, list and keep listed on such
exchange, upon official notice of issuance, all shares of such Common Stock
issuable upon conversion.

(g) Valid Issuance. All shares of Common Stock that may be issued upon
conversion of shares of the Series C Preferred Stock will upon issuance be duly
and validly issued, fully paid and non-assessable and free from all taxes, liens
and charges with respect to the issuance thereof, and the Corporation shall take
no action that will cause a contrary result.

4. Liquidation.

(a) Liquidation Preference. In the event of liquidation, dissolution or winding
up of the Corporation, whether voluntary or involuntary, the Holders of the
Series C Preferred Stock shall be entitled to receive, prior and before any
distribution of assets shall be made to the holders of any Common Stock, an
amount equal to the Stated Value per share of Series C Preferred Stock held by
such Holder (the “Liquidation Pay Out”). After payment of the Liquidation Pay
Out to each Holder and the payment of the respective liquidation preferences of
the other preferred stock of the Corporation, if any, pursuant to the
Corporation’s Articles of Incorporation, as amended, each such Holder shall be
entitled to share with the holders of the Common Stock, the remaining assets of
the Corporation available for distribution to the Corporation’s stockholders in
proportion to the shares of Common Stock then held by the holders of the Common
Stock and the shares of Common Stock which the holders then have the right to
acquire upon conversion of the Series C Preferred Stock.

 

4



--------------------------------------------------------------------------------

(b) Ratable Distribution. If upon any liquidation, dissolution or winding up of
the Corporation, the net assets of the Corporation to be distributed among the
Holders shall be insufficient to permit payment in full to the Holders of such
Series C Preferred Stock, then all remaining net assets of the Corporation after
the provision for the payment of the Corporation’s debts shall be distributed
ratably in proportion to the full amounts to which they would otherwise be
entitled to receive among the Holders.

(c) Merger, Reorganization or Sale of Assets. For purposes of this Section 3,
(i) any acquisition of the Corporation by means of merger or other form of
corporate reorganization in which outstanding shares of the Corporation are
exchanged for securities or other consideration issued, or caused to be issued,
by the acquiring corporation or its subsidiary (other than a mere
reincorporation transaction) or (ii) a sale of all or substantially all of the
assets of the Corporation, shall be treated as a liquidation, dissolution or
winding up of the Corporation and shall entitle the holders of Series C
Preferred Stock to receive at the closing in cash, securities or other property
amounts as specified in Section 3(a), above. Whenever the distribution provided
for in this Section 3 shall be payable in securities or property other than
cash, the value of such distribution shall be the fair market value of such
securities or other property as determined in good faith by the Board.

5. Voting Rights. Except as otherwise required under Florida law, the Holders of
the Series C Preferred Stock shall be entitled to vote at any meeting of
stockholders of the Corporation (or any written actions of stockholders in lieu
of meetings) with respect to any matters presented to the stockholders of the
Corporation for their action or consideration. For the purposes of such
stockholder votes, each share of Series C Preferred Stock shall be entitled to
one vote for each share of Common Stock such share of Series C Preferred Stock
would be convertible into at the record date set for such voting.
Notwithstanding the foregoing, so long as any shares of Series C Preferred Stock
remain outstanding, the Corporation shall not, without first obtaining the
approval of the holders of at least a majority of the then outstanding shares of
Series C Preferred Stock (i) alter or change the rights, preferences or
privileges of the Series C Preferred Stock as outlined herein, or (ii) create
any new class of series of capital stock having a preference over the Series C
Preferred Stock as to the payment of dividends or the distribution of assets
upon the occurrence of a Liquidation Event (“Senior Securities”), or (iii) alter
or change the rights, preferences or privileges of any Senior Securities so as
to adversely affect the Series C Preferred Stock.

6. Dividends. The Holders of the Series C Preferred Stock shall not be entitled
to receive dividends.

7. No Preemptive Rights. No Holders of the Series C Preferred Stock, whether now
or hereafter authorized, shall, as such Holder, have any preemptive right
whatsoever to purchase, subscribe for or otherwise acquire, stock of any class
of the Corporation nor of any security convertible into, nor of any warrant,
option or right to purchase, subscribe for or otherwise acquire, stock of any
class of the Corporation, whether now or hereafter authorized.

8. Exclusion of Other Rights. Except as may otherwise be required by law, the
shares of the Series C Preferred Stock shall not have any preferences or
relative, participating, optional or other special rights, other than those
specifically set forth in this resolution (as such resolution may be amended
from time to time) and in the Corporation’s Articles of Incorporation, as
amended.

 

5



--------------------------------------------------------------------------------

9. Headings of Subdivisions. The headings of the various subdivisions hereof are
for convenience of reference only and shall not affect the interpretation of any
of the provisions hereof.

10. Severability of Provisions. If any right, preference or limitation of the
Series C Preferred Stock set forth in this certificate of designation
(“Certificate”) (as such Certificate may be amended from time to time) is
invalid, unlawful or incapable of being enforced by reason of any rule of law or
public policy, all other rights, preferences and limitations set forth in this
Certificate (as so amended) which can be given effect without the invalid,
unlawful or unenforceable right, preference or limitation shall, nevertheless,
remain in full force and effect, and no right, preference or limitation herein
set forth shall be deemed dependent upon any other such right, preference or
limitation unless so expressed herein.

11. Status of Reacquired Shares. No shares of the Series C Preferred Stock which
have been issued and reacquired in any manner or converted into Common Stock may
be reissued, and all such shares shall be returned to the status of undesignated
shares of preferred stock of the Corporation.

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed in
its name and on its behalf by its Chief Executive Officer this 13th day of
November, 2006.

 

By:  

 

  Michael S. Hedge   Chief Executive Officer

 

6